Citation Nr: 1502188	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel













INTRODUCTION

The Veteran had active service from April 1981 to May 1984.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss.

The claim was remanded by the Board in July 2011 and April 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, and to the extent possible, the directives of the remands were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Hearing loss was not present until many years after service. 

2.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Here, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  In February 2006 and July 2006, the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.

For the foregoing reasons, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and it complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA examination reports are in the file.  The record also includes private treatment records and records obtained from the Social Security Administration.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.

The record reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in April 2007, June 2013 and July 2013.  The reports from those examinations and the medical opinions have been included in the electronic claims file for review.  These examinations and opinions involved a review of the Veteran's claims file (with the exception of the evaluation undertaken in April 2007), thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds that these examinations are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).




Factual Background/Laws and Regulations/Analysis

The Veteran attributes his hearing loss to in-service noise exposure from performing his duties as a mechanic, mortar fire, and from an accident where he was jammed between a deck and a motor.  See statements dated December 2005 and January 2008. The record at that time included statements from the Veteran's sister and wife contending that he experienced hearing loss after service.  As a result, the Veteran claims service connection is warranted.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

The Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In addition, although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, although the Veteran has a current diagnosis of bilateral hearing loss, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to acoustic trauma sustained in service.



As the Veteran asserts that his bilateral hearing loss is the result of exposure to loud noises in service, a relationship or "nexus" to service may potentially be established on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.309.  Nonetheless, neither basis is availing.

First, the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis because the evidence does not reflect that his hearing loss manifested in service or within one year of separation from service.  

Service connection for sensorineural hearing loss will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).").  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Here, service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  His January 1981 enlistment examination and a September 1982 audiogram report showed normal hearing.  A separation examination is not associated with the service treatment records.  

A private audiology report dated in April 2003 shows findings of sensorineural hearing loss.  

An April 2007 VA audiology consult report shows the Veteran was seen for complaints of decreased bilateral hearing, worse in the right ear.  He gave a history of military noise exposure, at which time he denied using hearing protection.  Occupational noise exposure (factory work) was also reported, together with at least some use of hearing protection.  Bilateral hearing loss, normal through 1000 Hertz to moderate-severe sensorineural hearing loss was diagnosed.  The report did not include individual frequency threshold acuity results necessary to determine if the Veteran's disorder met the VA criteria (38 C.F.R. § 3.385) for disability.  The examining audiology student opined that based on the Veteran's reported history of military noise exposure and configuration of hearing loss, it was as likely as not that the hearing loss was connected to service.  

Review of an October 2011 VA audiology hearing evaluation note includes a diagnosis of bilateral mild to severe sensorineural hearing loss.  

In correspondence from the Veteran dated in February 2012 and received by the RO in April 2012, the Veteran provided additional copies of the VA audiometric examination in April 2007 that included pure tone threshold and speech recognition data.

VA audiometric evaluation findings dated in February 2012 show findings of bilateral mild to severe hearing loss.  The Veteran's hearing was noted to have worsened since October 2011.  

The report of a June 2013 VA hearing loss examination shows that bilateral sensorineural hearing loss was diagnosed.  Audio thresholds met the criteria for VA hearing loss, as set out in 38 C.F.R. § 3.385.  The Veteran gave a history of in-service noise exposure and denied post service civilian occupational noise exposure.  He added he had a minimal amount of recreational noise exposure.  The examining audiologist opined that the hearing loss was not as least as likely caused by or a result of the Veteran's military service.  As rationale for the supplied opinion, the examiner indicated that in 2009 VA had found no evidence to establish a connection between the Veteran's present hearing loss and his military service from 1981 to 1984.  

The Board in April 2014 remanded the claim, finding that the rationale supplied by the June 2013 VA examiner to be inadequate.  The June 2013 examiner supplied an addendum opinion in April 2014.  Review of the addendum report shows that the audiologist commented that no evidence could be found to provide a nexus linking the Veteran's hearing loss with military noise exposure.  He added that only two hearing examinations were found in the Veteran's service treatment records, those dated in January 1981 and September 1982, both of which indicated normal hearing bilaterally.  The audiologist again commented on VA's 2009 findings, and added no new objective evidence had been brought forward by the Veteran to support his claim.  He added that it was less likely as not that the Veteran's percent bilateral hearing loss was related to military noise exposure.  

VA later obtained an independent medical opinion in September 2014.  The examining physician indicated that she had reviewed the Veteran's claims file, and review of the report shows that specifically-identified evidence was cited to and discussed.  The physician opined that it was less likely as not that the Veteran's claimed hearing loss was incurred, related to, aggravated by and/or caused by his time in military service because of the normal active duty past hearing history and delayed permanent threshold shift in hearing loss (after 2003).  She added that an experienced medical officer must provide a careful and comprehensive medical opinion that includes all past and present medically-based, clinical evidence.  Therefore, when a comprehensive and careful review of the medically-based, clinical evidence is performed, the objective findings were less likely than not related to and/or aggravated by military exposure to noise but rather was as least as likely as not related to and/or aggravated by the Veteran's long standing and current civilian exposure to noise that resulted in tinnitus and permanent threshold shift in the upper frequencies (2003) and mid frequencies (2007).  The reviewing physician also opined that lay statements -- supplied by the Veteran's wife and sister -- were subjective and not viewed with a higher weight than objective medically-based, clinical evidence.  Therefore, the lack of medically-based, clinical evidence over a 20-plus year period must be considered as well as the civilian occupational exposure.  The supplied medical conclusions were noted to have been based on review of the clinically-based evidence, VBMS e-folder, medical evidence from the clinical file, CAPRI and current medical literature.

The physician added that she disagreed with the VA opinion supplied by the audiology student in April 2007 because of the lack of reference to the normal service audiology results, and lack of consideration for the silence of hearing complaints prior to 2003 (upper frequencies) and 2007 (middle frequencies).  She added she was in total agreement with the opined supplied in June 2013, because there was a significant period of time between the Veteran's active duty (when normal hearing was manifested) and 2003, when a delayed permanent threshold shift in hearing loss was observed.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Nonetheless, the Board has a duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service or within the year after his separation from service, and that he has not had continuous difficulty hearing since service separation; the Veteran is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The Board also finds that the Veteran is not entitled to service connection for bilateral hearing loss based on a medical nexus between active duty service and his current hearing loss (direct basis). 

In this case, there is conflicting evidence on the issue of nexus, which must be weighed.  Support for this claim includes the Veteran's lay statements that he believes his hearing loss was caused by service.  Also of record, as discussed above, is the positive opinion (concerning nexus) supplied by a VA examiner in April 2007.  This evidence is contradicted by June 2013 and April 2014 VA audiological examination and addendum respectively, as well as the VA-supplied independent medical opinion obtained in September 2014, in which all the opinions essentially found no nexus between the Veteran's bilateral hearing loss and the Veteran's service. 

The Board recognizes that under Hensley v. Brown, 5 Vet. App. 155 (1993) and Ledford v. Derwinski, 3 Vet. App. 87 (1992), VA may not deny service connection for hearing loss simply because a hearing loss disability (as defined by 38 C.F.R. § 3.385) was not present on audiometric testing at separation from service.  The Board finds, however, that the 2013 and 2014 VA opinions are adequate and do not contravene Hensley and Ledford because the supplied VA opinions were not solely based on a belief that service connection was unavailable when a veteran leaves service with normal hearing as defined by 38 C.F.R. § 3.385.  Instead, the VA opinions both essentially found that there was no medical relationship between the current hearing loss and noise exposure in service given the normal hearing on separation, and the September 2014 VA independent medical opinion found that it was less likely as not that the Veteran's claimed hearing loss was incurred, related to, aggravated by and/or caused by his time in military service because of the normal active duty past hearing history and delayed permanent threshold shift in hearing loss (after 2003).  It was added that, alternatively, that the Veteran's hearing loss disorder was as least as likely as not related to and/or aggravated by the Veteran's long standing and current civilian exposure to noise that resulted in tinnitus and permanent threshold shift in the upper frequencies (2003) and mid frequencies (2007).  The reviewer also found impactful the large gap of time between the Veteran's military separation date and the initial manifestations of post service hearing loss.  Also, as concerning the sole positive medical opinion of record (April 2007), the September 2014 opinion provider added that she disagreed with the April 2007 opinion because of the lack of reference to the normal service audiology results, and lack of consideration for the silence of hearing complaints prior to 2003 (upper frequencies) and 2007 (middle frequencies).  

Regarding the provided lay statements of record, purporting to support a nexus between the Veteran's hearing loss and his service, the Veteran (nor his wife or sister) has not demonstrated that they are experts when it comes to diagnosis or etiology of audiological conditions; they are therefore laypersons in this regard.  Nonetheless, the Board notes that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the supplied lay opinions could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the preponderance of the evidence demonstrates that there is a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his sensorineural hearing loss.  In this circumstance, other potential causes of his sensorineural hearing loss must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question because there are multiple potential etiologies of the Veteran's sensorineural hearing loss, as indicated by the VA medical opinions on file.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinions of the experts who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board member-must be determined on a case-by-case basis.").  Thus, the Board finds that the provided lay opinions are not entitled to significant weight as compared to the 2013 and 2014 VA opinions.

For the reasons discussed above, as the negative 2013 and 2014 VA opinions carry the most probative weight, the preponderance of the evidence contained in the entire file weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.  Consequently, service connection for bilateral hearing loss is not warranted on any basis.  In reaching this conclusion, the Board considered the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


